WHEELER, District Judge.
Paragraph 158 of the act of 1890 puts an additional duty “on all embroidered gloves with more than three single strands or cords.” The strands or cords referred to are those of the embroidery. Wertheimer v. U. S., 19 C. C. A. 501, 73 Fed. 296. The gloves in question have two rows of single-cord embroidery between three lines or points of the material, raised up and sewed through and through. They have been assessed as *601embroidered with more than three cords; but they do not appear to have even three cords without counting the cords of the points, which are not of the embroidery, any more than any cords upon the gloves are according lo the case referred to above. The decision which affirms this assessment, therefore, appears to be erroneous. Decision of appraisers reversed.